Case 4:19-cv-00507-ALM Document 136 Filed 06/11/20 Page 1 of 6 PageID #: 2366



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS

 DAMONIE EARL, LINDA RUGG, ALESA
 BECK, TIMOTHY BLAKEY, JR.,
 STEPHANIE BLAKEY, MARISA
 THOMPSON, MUHAMMAD MUDDASIR
 KHAN, ELIZABETH COOPER, JOHN
 ROGERS, VALERIE MORTZ-ROGERS,
 and LAKESHA GOGGINS, each individually Civil Action No. 4:19-cv-00507
 and on behalf of all others similarly situated,

                  Plaintiffs,

             v.

 THE BOEING COMPANY and
 SOUTHWEST AIRLINES CO.,

                  Defendants.


  SUR-REPLY TO BATHAEE DUNNE’S MOTION TO DESIGNATE INTERIM LEAD
              CLASS COUNSEL UNDER FED. R. CIV. P. 26(g)(3)

                                         INTRODUCTION

        Hecht Partners LLP (“HP”), as successor to Pierce Bainbridge Beck Price & Hecht LLP

(“PB”) in connection with this action, and as counsel to plaintiffs Stephanie Blakey, Timothy

Blakey Jr., Lakesha Goggins, Damonie Earl, Alesa Beck, Marisa Thompson, John Rogers, Valerie

Mortz-Rogers, respectfully submits this Sur-Reply to Bathaee Dunne’s Motion to Designate

Interim Lead Class Counsel Under Fed. R. Civ. P. 26(G)(3) (“Motion”). Dkt. 99.

        As PB set forth in its Response to the Motion (Dkt. 110), the Motion is premature because:

(1) Bathaee Dunne LLP (“BD”) and HP, stepping into PB’s co-counsel role, are still organizing

their respective roles under the Co-Counsel Agreement (“CCA”); (2) HP stands ready to assist BD

as it directs litigation strategy, case management, and public relations; (3) there is only one putative



                                                  -1-
Case 4:19-cv-00507-ALM Document 136 Filed 06/11/20 Page 2 of 6 PageID #: 2367



class action in which BD and HP represent largely the same clients pursuant to the CCA and thus

the difficulties inherent in situations with multiple class actions involving multiple sets of plaintiffs

with unrelated lawyers does not exist herein; and (4) BD has not established whether all Plaintiffs

have consented to the filing of and relief sought in the Motion.

                                            ARGUMENT

1.      BD Has Not Established a Conflict Between the Plaintiffs and the Putative Class

        BD’s reply (“Reply”) (Dkt. 120) to the responses to the Motion asserts the truism that class

counsel may have different obligations than counsel for a particular plaintiff. But BD has not

established how in this case there is currently (or will soon be) a clash between the interests of the

Plaintiffs and the putative class. BD cites to an advisory committee note mentioning a divergence

of interest that may occur where class counsel considers whether to accept or reject a settlement

proposal (Dkt. 120 at 3), but BD does not assert that such a situation is currently presenting (or

will soon present) itself. The note also explains that class representatives do not have an unfettered

right to fire class counsel, but BD does not assert that it is concerned about being fired by the

Plaintiffs, nor would BD’s protection from being fired seem to be, at this stage, a proper basis for

appointing it interim lead counsel.

2.      BD Has Not Established a Rivalry and Uncertainty Harmful to the Class

        BD asserts that appointment of interim lead counsel may be appropriate where there is

rivalry and uncertainty amongst plaintiffs’ lawyers that harms the putative class. Dkt. 120 at 1.

But BD has not established that this type of rivalry and uncertainty exists here, let alone how it has

manifested itself and how such manifestations threaten the interests of the putative class. Classic

manifestations of such harm – such as conflicting case theories and competing litigation strategies

– have not occurred here. To the contrary, as set forth in its Response, PB, and now HP, have


                                                  -2-
Case 4:19-cv-00507-ALM Document 136 Filed 06/11/20 Page 3 of 6 PageID #: 2368



agreed that BD will at this time “control workflow” and “direct[] litigation strategy, case

management, and public relations . . . .” Dkt. 110 at 1. Indeed, the undersigned is a former partner

of Mr. Bathaee who worked closely and successfully with him on this case while at PB and during

that time generally shared and sharpened Mr. Bathaee’s strategic approach to the case and deferred

to Mr. Bathaee on the rare occasions where they respectfully disagreed. Using past as prologue,

it seems outlandish to compare this situation to the nasty rivalries of unrelated lawyers battling

over conflicting strategies and theories.

       However, what could cause harm to the class and indeed run afoul of the principles

underlying Rule 23(a)(4) is BD needlessly manufacturing a crisis of rivalry and uncertainty where

none exists in order to advance its claim that it is immediately necessary to appoint it interim lead

counsel. Indeed, such an approach could be perceived as advancing BD’s own self-interest over

the class interest and thereby jeopardize class certification under the adequacy of representation

inquiry. Moreover, pitting the Plaintiffs’ chosen counsel against one another without good cause

grounded in the class’s interest as a whole could create conflicts among class members that BD

should be strenuously striving to avoid.

       Speaking of conflict-manufacturing, in response to PB’s argument that the Motion is

premature in the absence of multiple sets of plaintiffs with unrelated lawyers, BD now asserts that

it “will soon move to add to this case several new individual plaintiffs represented by BD . . . that

have never had and will not have any relationship with Pierce Bainbridge . . . .” Dkt. 120 n.3. BD

can hardly cite its own conduct that might add future plaintiffs as a reason today that “‘rivalry and

uncertainty’ justifies formal appointment of interim counsel to ‘protect the interests of the putative

class . . . .’” Id. Moreover, BD points to no inadequacy of the current class representatives (whom




                                                 -3-
Case 4:19-cv-00507-ALM Document 136 Filed 06/11/20 Page 4 of 6 PageID #: 2369



all Plaintiffs’ counsel previously agreed met Rule 23(a)’s requirements) that would necessitate the

amendment of the complaint to add additional representatives.

       Peculiarly, BD writes of rivalry and uncertainty as if BD were a mere passive spectator to

the issue, as opposed to a participant responsible for ensuring that no rivalry and uncertainty arises

that could harm the class. Yet loudly absent from BD’s papers is evidence of its diligent and good

faith efforts to prevent any rivalry and uncertainty from blossoming into something deleterious to

the class – efforts one would fully expect and demand from a firm seeking appointment as interim

lead class counsel. BD’s papers, however, seem to strain to find evidence of deleterious rivalry

and uncertainty where none exists.

       BD points to PB’s opposition to the Motion as proof that there is a deleterious rivalry and

uncertainty, but if that were true then every such opposed motion would have to be granted.

Plaintiffs’ counsel’s respectful disagreement on whether it is “immediately necessary” for BD to

be appointed interim lead counsel does not axiomatically create a rivalry and uncertainty harmful

to the class, especially where PB has agreed that BD should direct litigation strategy and case

management. Similarly, PB’s mere suggestion that if BD is concerned about coordination of

representation then the Court could “order a mediation between co-counsel to resolve” the issues

is hardly evidence of combatting lawyers harming the class. Dkt. 120 at 4. While it is noteworthy

that BD has not established that material issues of coordination exist, if such issues did exist then

mediation is an excellent cooperative method of addressing such concerns.

       Finally, BD cites Defendants’ request to delay a meet-and-confer to show that “Defendants

clearly intend to use the very rivalry and uncertainty they have sown to stop this matter from

progressing . . . .” Dkt. 120 at 5. But to the extent that the purported rivalry and uncertainty is

being sown by Defendants, as noted by BD, it is BD’s job to resist and counteract Defendants’


                                                 -4-
Case 4:19-cv-00507-ALM Document 136 Filed 06/11/20 Page 5 of 6 PageID #: 2370



tactics, not simply accept the inevitability of the tactics’ success. Happily, the issue was in fact

sufficiently resolved such that the meet-and-confer took place on June 8.

3.     BD Has Not Established Its Consultation with Clients

       HP does not consider it “head-scratching” to assert that BD should have first consulted

with, and received the approval of, its clients before making its Motion to become interim lead

class counsel. After all, BD is not lead class counsel yet, and its duties and loyalties lie first with

its clients, who appear to have been ignorant of the Motion before it was made (a view that BD’s

Reply makes no effort to refute). Surely all Plaintiffs should have had the opportunity to give their

views as to whether they think an interim lead class counsel is needed immediately and whether

BD is worthy of that appointment.

                                          CONCLUSION

       In sum, BD has at this time failed to establish: (1) that there is a genuine conflict between

the putative class and the plaintiffs; (2) that there exists genuine rivalry and uncertainty among

Plaintiffs’ counsel that is harmful to the putative class (including how the manifestations of that

rivalry and uncertainty have harmed the interests of the class); (3) that it has diligently endeavored

to prevent such a rivalry and uncertainty from developing into something harmful to the class; and

(4) that it consulted with and received the approval of its clients before making its Motion to

become interim lead class counsel. The Motion is thus premature and should be denied as such.

Dated June 11, 2020
                                                        /s/ Andrew J. Lorin
                                                        Andrew J. Lorin
                                                        Hecht Partners LLP
                                                        125 Park Avenue, 25th Floor
                                                        New York, NY 10017
                                                        (212) 851-6821
                                                        alorin@hechtpartners.com



                                                  -5-
Case 4:19-cv-00507-ALM Document 136 Filed 06/11/20 Page 6 of 6 PageID #: 2371




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on all counsel of record through

the Court’s EM/ECF electronic filing system on June 11, 2020.

                                            /s/ Andrew J. Lorin
                                            Andrew J. Lorin




                                              -6-
